              Case 1:20-cv-01312-LTS-GWG Document 31
                                                  30 Filed 04/02/20
                                                           04/01/20 Page 1 of 1


Jodyann Galvin
Partner
Direct Dial: 716.848.1520
jgalvin@hodgsonruss.com


                                                           April 1, 2020

Via ECF and Fax to (212) 805-0426

Hon. Gabriel W. Gorenstein
                                                         MEMORANDUM ENDORSEMENT
United States Magistrate Judge
United States District Court, Southern District of New York
500 Pearl Street
New York, New York 10007

                      Re:            Ubiquiti Inc. v. Peraso Technologies Inc.
                                     Case No. 20-CV-01312 (LTS) (GWG)

Dear Magistrate Judge Gorenstein:

                This letter addresses a request to this Court for approval of an extension of time until
May 7, 2020 for certain defendants to respond to the Amended Complaint of plaintiff Ubiquiti, Inc.
Ubiquiti’s counsel agrees to the following terms and date for responses. There have been no previous
requests for time extensions.

              This firm represents defendants Bill McLean, Jim Whitaker, David Adderley, Imed
Zine, and Riadh Zine (the “Individual Defendants”) along with Peraso Technologies, Inc. Peraso has
answered Ubiquiti’s Amended Complaint, filed on March 10, 2020. Mr. McLean and Mr. Imed Zine
have been served with the Amended Complaint. The deadlines for Mr. McLean and Mr. Imed Zine to
respond to answer or respond is April 3, 2020, and the deadline for Mr. Imed Zine is April 7, 2020.

                Mr. Whitaker, Mr. Adderley, and Mr. Riadh Zine have not been served but each has
authorized this firm to accept service on his behalf in exchange for the agreed extension of time for
which we are seeking the Court’s approval.1 An extension of time for Mr. McLean and Mr. Imed Zine
would therefore align their responses with all but one of the other defendants. This would maximize
efficiency for the parties and for the Court as well.

              We therefore respectfully request that the Court set May 7, 2020 as the extended
deadline for Mr. McLean and Mr. Imed Zine and set that same deadline for Mr. Whitaker, Mr.
Adderley and Mr. Riadh Zine.

                                                           Very truly yours,                  So ordered.
                                                                                              Dated: April 2, 2020
                                                           s/Jodyann Galvin

                                                           Jodyann Galvin
cc:        Mario Aieta, Esq.



 1
            Mr. Shawn Abbott has not been served and has not authorized counsel to accept service on his behalf.
092118.00000 Litigation 15276643v4
